UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7174



AHOTO TAYSIR MULAZIM, a/k/a Harold Carpenter,

                                            Plaintiff - Appellant,

          and


KEVIN CANADA; JASON HILLYARD; ANTONIO JOHNSON;
KHALID MUHAMMAD, a/k/a Antonio Waddler; LONNIE
MCDONOVAN GHOLSON; CHRISTOPHER TINKER; ARTHUR
D. NEWBY; DAMIEON CARTER; DENNIS BOYD,

                                                          Plaintiffs,

          versus


RONALD J. ANGELONE; GENE M. JOHNSON; LINDA
SHEAR, Head Dietician, Virginia Department of
Corrections; DAN BRAXTON, Chief Warden; JOHN
ARMENTROUT, Assistant Warden of Operations,
Red Onion; R. W. FLEMING, Chief of Security,
Red Onion; INSTITUTIONAL INVESTIGATOR YATES;
L. MULLINS, Treatment Program Supervisor, Red
Onion; V. PHIPPS, Director of Nursing, Red
Onion; D. MCKNIGHT; P. SAUL, Human Rights
Advocate, Red Onion; A. FLEENOR, Human Rights
Advocate, Red Onion; RICHARD A. YOUNG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-557-7)


Submitted:   November 7, 2002          Decided:     November 14, 2002
2
Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ahoto Taysir Mulazim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Ahoto   Taysir   Mulazim   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

pursuant to 28 U.S.C. § 1915A (2000).       Because Mulazim may cure any

deficiency by filing an amended complaint, we dismiss the appeal

for lack of jurisdiction, because the judgment is not a final,

appealable order.       See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).         We dispense with

oral   argument,    because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 DISMISSED




                                     3